Exhibit 10.23

 

NON-QUALIFIED STOCK OPTION AGREEMENT

UNDER THE HEALTHWAYS, INC.

AMENDED AND RESTATED 2001 STOCK OPTION PLAN

 

THIS STOCK OPTION AGREEMENT is made and entered into this «Day1st» day of
«Month», «Year», by and between Healthways, Inc., a Delaware corporation (the
"Company"), and «First_Name» «Last_Name» (the "Optionee"). Capitalized terms not
otherwise defined herein shall have the meaning ascribed to such terms in the
Healthways, Inc. Amended and Restated 2001 Stock Option Plan.

 

WHEREAS, the Company has adopted the Healthways, Inc. Amended and Restated 2001
Stock Option Plan (the "Plan"), pursuant to which the Company is authorized to
grant options to purchase shares of the Company’s Common Stock, par value $.001
per share (the "Common Stock"), to Colleagues of the Company;

WHEREAS, the Company desires to afford the Optionee an opportunity to purchase
Common Stock as hereinafter provided in accordance with the provisions of the
Plan.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1. Grant of Option. The Company hereby grants to Optionee a Non-Qualified Stock
Option (the "Option"), exercisable in whole or in part, to purchase
«totalshares» shares of the Company's Common Stock, for an exercise price of
$«AmountPerShare» per share.

 

2. Option Plan. This Option is granted under the Plan and is subject to the
terms and conditions set forth in the Plan. In the event any of the provisions
hereof conflict with or are inconsistent with the provisions of the Plan, the
provisions of the Plan shall be controlling.

 

3. Timing of Exercise. Optionee may exercise this Option with respect to the
percentage of shares set forth below from and after the dates specified below:

 

 

Percentage Vested

 

 

Date of Vesting

 

 

Options Exercisable

 

 

 

 

 

100%

 

«MoDayYrPlus4»

 

«totalshares»

 

This Option will expire seven (7) years from the date of grant of this Option.

 

4.            Manner of Exercise. This Option shall be exercised by the Optionee
(or other party entitled to exercise the Option under Section 5 of this
Agreement) by delivering written notice to the Corporation stating the number of
shares of Common Stock to be purchased, the person or persons in whose name the
shares are to be registered and each such person's address

 

--------------------------------------------------------------------------------



and social security number. Such notice shall not be effective unless
accompanied by the full purchase price for all shares so purchased. The purchase
price shall be payable in cash and shall be calculated as the number of shares
to be purchased times the option exercise price per share as shown in Section 1
of this Agreement. Payment in currency or by certified check, cashier's check or
postal money order shall be considered payment in cash. The Company shall have
the right to require the Optionee to remit to the Company an amount sufficient
to satisfy any federal, state and local withholding tax requirements prior to
the delivery of any certificate for such shares.

 

5.            Nontransferability of Option. This Option shall not be
transferable by the Optionee otherwise than (i) by will or by the laws of
descent and distribution, or (ii) transfers by the Optionee to a member of his
or her Immediate Family or a trust for the benefit of the Optionee or a member
of his or her Immediate Family. The terms of this Option shall be binding on the
executors, administrators, heirs and successors of the Optionee.

 

 

6.

Termination of Employment.

 

(a)            Termination by Death. If the Optionee's employment by the Company
terminates by reason of death, this Option may thereafter be exercised, to the
extent the Option was exercisable at the time of death, by the legal
representative of the estate or by the legatee of the Optionee under the will of
the Optionee, for a period of one year from the date of such death or until the
expiration of the stated term of the Option, whichever period is the shorter.

 

(b)          Termination by Reason of Disability. If the Optionee's employment
by the Company terminates by reason of Disability (as that term is defined under
the Company's long-term disability insurance policy), this Option may thereafter
be exercised by the Optionee, to the extent it was exercisable at the time of
termination, for a period of one year from the date of such termination of
employment or until the expiration of the stated term of the Option, whichever
period is shorter, provided, however, that if the Optionee dies within such
one-year period, the Option shall thereafter be exercisable to the extent to
which it was exercisable at the time of death for a period of twelve months from
the date of such death or until the expiration of the stated term of the Option,
whichever period is shorter.

 

(c)          Retirement. If the Optionee’s employment by the Company terminates
by reason of Retirement (as defined in the Plan), the shares subject to the
Option granted hereunder not previously exercisable and vested shall become
fully exercisable and vested upon the date of such termination of employment and
this Option may be exercised for a period of one year from the date of such
termination of employment or until the expiration of the stated term of the
Option, whichever period is shorter.

 

(d)          Other Termination. If the Optionee's employment by the Company is
involuntarily terminated for any reason other than death, Disability, or
Retirement, of if Optionee voluntarily terminates employment, this Option shall
thereupon terminate, except that this Option may be exercised by the Optionee,
to the extent otherwise then exercisable, for a period of three months from the
date of such termination of employment or the expiration of the Option's term,
whichever period is the shorter if the involuntary termination is without Cause
(as

 

2

 

--------------------------------------------------------------------------------



defined in the Plan). If the Optionee’s employment by the Company is terminated
for Cause, this Option shall immediately terminate.

 

7.            Restrictions on Purchase and Sale of Shares. The Company shall be
obligated to sell or issue shares pursuant to the exercise of this Option only
in the event that the shares are at that time effectively registered or
otherwise exempt from registration under the Securities Act of 1933, as amended
(“the 1933 Act”). In the event that the shares are not registered under the 1933
Act, the Optionee hereby agrees that, as a further condition to the exercise of
this Option, the Optionee (or his successor under Section 5 of this Agreement),
if the Company so requests, will execute an agreement in form satisfactory to
the Company in which the Optionee represents that he or she is purchasing the
shares for investment purposes, and not with a view to resale or distribution.
The Optionee further agrees that if the shares of Common Stock to be issued upon
the exercise of this Option are not subject to an effective registration
statement filed with the Securities and Exchange Commission pursuant to the
requirements of the 1933 Act, such shares shall bear an appropriate restrictive
legend.

 

8.         Adjustment.  In the event of any merger, reorganization,
consolidation, recapitalization, extraordinary cash dividend, stock dividend,
stock split or other change in corporate structure affecting the Common Stock,
the number of shares of Common Stock of the Company subject to this Option and
the price per share of such shares shall be equitably and proportionately
adjusted by the Committee in accordance with the Plan.

 

9.            Change in Control. Upon a Change in Control, and if and to the
extent so determined by the Committee or the Board upon a Potential Change in
Control, the shares subject to the Option granted hereunder not previously
exercisable and vested shall become fully exercisable and vested.

 

10.          No Rights Until Exercise. The Optionee shall have no rights
hereunder as a stockholder with respect to any shares subject to this Option
until the date of the issuance of a stock certificate to him or her for such
shares upon due exercise of this Option.

 

11.          Confidentiality, Non-solicitation and Non-Compete. It is the
interest of all Optionees to protect and preserve the assets of the Company. In
this regard, in consideration for granting this Option and as conditions of
Optionee’s ability to exercise this option, Optionee acknowledges and agrees
that:

 

(a)          Confidentiality. In the course of Optionee's employment, Optionee
will have access to trade secrets and other confidential information of the
Company and its clients. Accordingly, Optionee agrees that, without the prior
written consent of the Company, Optionee will not, other than in the normal
conduct of the Company's business affairs, divulge, furnish, publish or use for
personal benefit or for the direct or indirect benefit of any other person or
business entity, whether or not for monetary gain, any trade secrets or
confidential or proprietary information of the Company or its clients, including
without limitation, any information relating to any business methods, marketing
and business plans, financial data, systems, customers, suppliers, policies,
procedures, techniques or research developed for the benefit of the Company or
its clients. Proprietary information includes, but is not limited to,
information developed by

 

3

 

--------------------------------------------------------------------------------



the Optionee for the Company while employed by the Company. The obligations of
the Optionee under this paragraph will continue after the Optionee has left the
employment of the Company. Optionee agrees that upon leaving the employment of
the Company, Optionee will return to the Company all property and confidential
information in the Optionee's possession and agrees not to copy or otherwise
record in any way such information.

 

(b)          Non-Solicitation. While employed by the Company and for a period of
two years thereafter, Optionee shall not, upon Optionee's own behalf or on
behalf of any other person or entity, directly or indirectly,

 

- hire or solicit to leave the employ of the Company any person employed by or
under contract as an independent contractor to the Company; or

 

- contact, solicit, entice away, or divert any disease management business from
any person or entity who is a client or with whom the Company was engaged in
discussions as a potential client within one year prior to the date of
termination of Optionee.

 

(c)          Non-Competition. While employed by the Company and continuing
during the period while any amounts are being paid to Optionee and for a period
of 18 months thereafter, Optionee will not own or be employed by or assist
anyone else in conduct of any business (i) which is in completion with any
business conducted by the Company or (ii) which Optionee knows the Company was
actively evaluating for possible entry, knows the Company was actively
evaluating for possible entry, in either case in the United States or in any
other jurisdiction in which the Company is engaged in business or has been
engaged in business during Optionee’s employment by the Company, or in such
jurisdiction where Optionee knows the Company is actively pursuing business
opportunities at the time of termination of employment; provided that ownership
of five percent (5%) or less of the voting stock of any public corporation shall
not constitute a violation hereof.

 

In the event Optionee breaches any provisions of this Section 11, this Option
shall immediately expire and may not be exercised, and the Company shall be
entitled to seek other appropriate remedies it may have available to limit its
damages from such breach.

 

12.          Amendment. The Committee may amend the terms of this Option,
prospectively or retroactively, but, subject to Section 8 above, no such
amendment shall impair the rights of the Optionee hereunder without the
Optionee's consent.

 

13.          Notices. All notices required to be given under this Option shall
be deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

 

To the Company:

 

 

Healthways, Inc.

3841 Green Hills Village Drive

Nashville, TN 37215

To the Optionee:

 

 

 

4

 

--------------------------------------------------------------------------------



 

(name and address)

 

 

 

 

 

14.          Severability. If any provision of this Agreement is, or becomes, or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any person or the award of this Option, or would disqualify the Plan or the
Option under any laws deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Option, such
provision shall be stricken as to such jurisdiction, person or Option, and the
remainder of the Plan and Option shall remain in full force and effect.

 

15.          Governing Law. The validity, construction and effect of this
Agreement shall be determined in accordance with the laws of the State of
Delaware without giving effect to conflicts of laws principles.

 

16.          Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee and the Company for all purposes.

 

5

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused the Stock Option Agreement to be
duly executed as of the day and year first above written.

 

 

HEALTHWAYS, INC.:

 

 

_________________________________

Name: Ben R. Leedle, Jr.

Title:   President & CEO

 

 

 

OPTIONEE:

 

___________________________________

 

 

 

 

6

 

 